Citation Nr: 1414097	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-39 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected reactive airways disease (RAD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

Sleep apnea has not been shown to be present during the Veteran's active service and has not been related to active service.  The most probative evidence is against a finding that sleep apnea was caused or aggravated by RAD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An October 2009 letter satisfied the duty to notify provisions with respect to service connection on a direct and secondary basis and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the February 2013 remand, the Board requested that all VA treatment records dated from April 2010 to the present be obtained.  The Appeals Management Center (AMC) requested records from the El Paso VA Medical Center (VAMC) and noted receipt of records dated from August 2010 to October 2012.  The AMC issued a formal finding of unavailability with respect to any VA treatment records dated from April 2010 to August 2010 and noted that contact with the El Paso Release of Information Office indicated that the Veteran did not receive treatment during that time period.  The Veteran was informed of the records that VA could not obtain, that he could submit evidence if he did receive treatment during that time period, and if VA did not hear from him, a decision may be made after 10 days.  While the Veteran was not informed of all efforts to locate his records, the Board finds that the notification is adequate.  38 C.F.R. § 3.159(e) (2013).  The Veteran has never asserted that he received treatment during that time period and he was notified that he could submit any records in his possession if he received treatment during that time period.  The purpose behind the prior remand has been accomplished as the intent of the remand was to obtain VA treatment records dated in March 2011 and August 2011 as cited by the April 2012 VA examiner.  Any additional notification regarding unavailability of records, for which the Veteran has not even asserted exist, would be a waste of precious VA resources and serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  The February 2013 remand was substantially completed as shown by the actions detailed above.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran was provided a VA examination in January 2010 and a VA opinion was provided in April 2012.  The Board finds that the examination and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2010 examiner opined that the Veteran's sleep apnea was not caused by or a result of his RAD and provided a rationale.  While the examiner's opinion did not address aggravation, it is adequate as to whether sleep apnea was caused by RAD.  The Board remanded the Veteran's claim in January 2012 to obtain an opinion as to aggravation.  An April 2012 examiner reviewed the claims file and provided an opinion that the restrictive airway disease less likely than not aggravated his sleep apnea and provided reasons for the opinion.  The Board finds the opinion to be adequate and the January 2012 remand was completed.  See Stegall, id.   

The Veteran was not provided a VA examination/opinion with respect to direct service connection.  38 C.F.R. § 3.159 (c)(4) (2013).  Neither the medical evidence nor the Veteran has related sleep apnea to active service.  In addition, the service treatment records are absent for any findings of sleep apnea or difficulty sleeping.   A VA examination is not required.  Id.  

Service connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran contends that his sleep apnea was caused or aggravated by his service-connected RAD.  The medical evidence shows that the Veteran is diagnosed with sleep apnea and service connected for RAD.  The remaining question is whether sleep apnea was caused or aggravated by the service-connected RAD.

In reviewing the evidence of record, the Board assigns the most probative weight to the VA opinions offered in January 2010 and April 2012.  The January 2010 VA examiner opined that sleep apnea was not caused by or a result of RAD because sleep apnea was an upper airway obstruction and RAD was a lower airway obstruction.  The examiner listed other causes of sleep apnea.  In addition, the April 2012 VA examiner opined that the Veteran's restrictive airway disease less likely than not aggravated his sleep apnea.  The examiner noted that the Veteran's prescription for Albuterol inhaler was last filled on August 15, 2011 and prior to this was March 8, 2011.  The examiner explained that this was consistent with uncomplicated restrictive airways disease, not requiring daily bronchodilator.  In addition, the examiner noted that the Veteran's weight was 240 pounds, considered marked obesity.  This was the major contributing factor for his sleep apnea in addition to having the other risk factor of large neck size.  The examiner also noted that the sleep study indicated improvement of the apnea/hypopnea index and there was no evidence of aggravation.  The Board finds the examiners' opinions to be probative as the examiners have expertise, reviewed the claims file, and provided reasoning for the expressed opinions.  Further, there is no competent medical evidence relating sleep apnea to the Veteran's RAD.  The Board is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the most probative evidence does not relate sleep apnea to the Veteran's RAD, by way of causation or aggravation, service connection is not warranted.

The Board acknowledges the Veteran's assertion that his sleep apnea was caused or aggravated by his service-connected RAD.  However, the Veteran is not considered competent to provide such an opinion as this is a complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not been shown to have the requisite expertise or medical knowledge to provide an opinion as to whether his sleep apnea was caused or aggravated by his RAD.  Although he stated that medical professionals have noted a connection between the two, he did not provide any evidence in support of that contention.  Again, the Board has found the VA examiners' opinions to be the most probative as to whether sleep apnea was caused or aggravated by his RAD.  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to secondary service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply and the claim is denied.  38 U.S.C.A. § 5107(b).

In addition, direct service connection is not warranted.  The claims file does not contain any competent medical evidence relating the Veteran's sleep apnea to active service.  While the service treatment records reveal complaints related to allergic rhinitis, sinus congestion, bronchitis, and restrictive airways disease, the records are absent for any findings or documentation of sleep apnea or difficulty sleeping.  The Veteran has not contended that his sleep apnea is related to service or that his symptoms have continued since service.  Consequently, direct service connection is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt provision does not apply and the claim is denied.  Id.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to RAD is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


